Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 11/23/2020.  In virtue of this communication, claims 1-19 are currently presented in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 18, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 	
The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 18 and 19  are determined to be directed to an abstract idea.  The rationale for this determination is explained below:  Because claims 18 and 19 is/are claiming "software per se" see claim cited as “program” and this was not tie to any particular machine.  	
		Examiner suggests Applicant to amend claims 18 and 19 or cancel these claims to overcome the rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20120108173 (hereinafter referred to as Hahm). 
Consider claims 1, 16, 18, Hahm teaches an information processing apparatus (see at least ¶ [0031], Fig. 1, “…digital device includes a controller 100…”) comprising: 
a data processing unit (see at least ¶ [0031], Fig. 1, “…controller 100…”) that performs a data analysis process using device-detected information (see at least ¶ [0063], Fig. 5, “…receiving the device information in block 501, the digital device analyzes the device information and acquires the information of the device type, the number of the connected devices, the year of production, and the device model by analyzing the attribute information of the digital device sending the device information in block 503…”), wherein the data processing unit acquires devices set definition information (see at least ¶ [0066], Fig. 5, “…the digital device obtains the attribute information corresponding to the user's request by determining the pre-stored attribute information per device in block 509…”), which is definition information in a unit of a devices set including a plurality of devices (see at least ¶ [0063], “…receiving the device information in block 501, the digital device analyzes the device information and acquires the information of the device type, the number of the connected devices, the year of production, and the device model by analyzing the attribute information of the digital device sending the device information in block 503…”), and performs the data analysis process to which the acquired devices set definition information is applied (see at least ¶ [0066], “…detecting the information request of the particular device in block 507, the digital device obtains the attribute information corresponding to the user's request by determining the pre-stored attribute information per device in block 509…” and see at least ¶ [0067], “…the digital device outputs the device corresponding to the attribute information according to the user's request…”). 
Consider claims 8, 17, 19, Hahm teaches an information processing apparatus (see at least ¶ [0031], Fig. 1, “…digital device includes a controller 100…”) comprising: 
a data processing unit that performs a data search process using device-detected information, wherein the data processing unit acquires devices set definition information (see at least ¶ [0063], Fig. 5, “…receiving the device information in block 501, the digital device analyzes the device information and acquires the information of the device type, the number of the connected devices, the year of production, and the device model by analyzing the attribute information of the digital device sending the device information in block 503…” and see at least ¶ [0074], Fig. 6, “…searching for the peripheral device in block 603, the digital device determines the attribute information…”), which is definition information in a unit of a devices set including a plurality of devices (see at least ¶ [0063], “…receiving the device information in block 501, the digital device analyzes the device information and acquires the information of the device type, the number of the connected devices, the year of production, and the device model by analyzing the attribute information of the digital device sending the device information in block 503…”), and performs the data search process to which the acquired devices set definition information is applied (see at least ¶ [0066], “…detecting the information request of the particular device in block 507, the digital device obtains the attribute information corresponding to the user's request by determining the pre-stored attribute information per device in block 509…” and see at least ¶ [0067], “…the digital device outputs the device corresponding to the attribute information according to the user's request…”). 
Consider claim 12, Hahm teaches an information processing apparatus (see at least ¶ [0031], Fig. 1, “…digital device includes a controller 100…”) comprising: 
a data processing unit that generates devices set definition information, which is definition information in a unit of a devices set including a plurality of devices (see at least ¶ [0063], Fig. 5, “…receiving the device information in block 501, the digital device analyzes the device information and acquires the information of the device type, the number of the connected devices, the year of production, and the device model by analyzing the attribute information of the digital device sending the device information in block 503…” and see at least ¶ [0074], Fig. 6, “…searching for the peripheral device in block 603, the digital device determines the attribute information…”), and registers the devices set definition information in a database (see at least ¶ [0051], “…number of the connected devices 310 indicates the number of the connected devices or the number of devices in the current data exchange when the digital device…”).
Consider claim 14, Hahm teaches an information processing system (see at least ¶ [0031], Fig. 1, “…digital device includes a controller 100…”) comprising: 
a data providing apparatus that generates devices set definition information, which is definition information in a unit of a devices set including a plurality of devices, and registers the devices set definition information in a database (see at least ¶ [0063], Fig. 5, “…receiving the device information in block 501, the digital device analyzes the device information and acquires the information of the device type, the number of the connected devices, the year of production, and the device model by analyzing the attribute information of the digital device sending the device information in block 503…” and see at least ¶ [0074], Fig. 6, “…searching for the peripheral device in block 603, the digital device determines the attribute information…”); and a data analyzing apparatus that acquires the devices set definition information from the database and performs a data analysis process to which the acquired devices set definition information is applied (see at least ¶ [0066], “…detecting the information request of the particular device in block 507, the digital device obtains the attribute information corresponding to the user's request by determining the pre-stored attribute information per device in block 509…” and see at least ¶ [0067], “…the digital device outputs the device corresponding to the attribute information according to the user's request…”). 
Consider claims 2, 9 (depends on at least claims 1, 8), Hahm discloses the limitations of claims 1, 8 as applied to claim rejection 1, 8 above and further discloses:
Hahm teaches the data processing unit acquires device attribute information in a unit of the devices set from the devices set definition information, and performs the data analysis process to which the acquired device attribute information in a unit of the devices set is applied (see at least ¶ [0066], “…detecting the information request of the particular device in block 507, the digital device obtains the attribute information corresponding to the user's request by determining the pre-stored attribute information per device in block 509…” and see at least ¶ [0067], “…the digital device outputs the device corresponding to the attribute information according to the user's request…”). 
Consider claim 3 (depends on at least claim 1), Hahm discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Hahm teaches the device attribute information includes position information regarding a device included in the devices set (see at least ¶ [0042], “…the input part provides the controller 100 with data corresponding to the key pressed by the user or coordinates of a location corresponding to the user's touch. The display part displays various state information, numbers, characters, still images, and videos generating in the operations of the digital device under the control of the controller 100 …”).
Consider claim 4 (depends on at least claim 1), Hahm discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Hahm teaches the devices include a sensor, and the device attribute information includes type information regarding the sensor included in the devices set (see at least ¶ [0042], “…a touch sensor, and provides data corresponding to user input to the controller 100. That is, the input part provides the controller 100 with data corresponding to the key pressed by the user or coordinates of a location corresponding to the user's touch…”).
Consider claim 5 (depends on at least claim 1), Hahm discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Hahm teaches the data processing unit acquires the devices set definition information from a devices set definition database storing the devices set definition information (see at least ¶ [0051], “…number of the connected devices 310 indicates the number of the connected devices or the number of devices in the current data exchange when the digital device…”).
Consider claim 6 (depends on at least claim 1), Hahm discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Hahm teaches the data processing unit acquires generation information recorded as attribute information associated with database-stored data, and performs the data analysis process using the acquired generation information (see at least ¶ [0036], “…the device recognition part 104 analyzes and stores the attribute information of the peripheral device in the received information, and recognizes nearby digital devices using the analyzed attribute information …”).
Consider claim 7 (depends on at least claim 1), Hahm discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Hahm teaches the data processing unit calculates, on an analysis result generated by the data analysis process, generation number of the analysis result in accordance with a predetermined algorithm, and performs a process of storing the calculated generation number, as attribute information, in a database together with the analysis result (see at least ¶ [0063], “…receiving the device information in block 501, the digital device analyzes the device information and acquires the information of the device type, the number of the connected devices, the year of production, and the device model by analyzing the attribute information of the digital device sending the device information in block 503, and processes to store the attribute information of block 503 in block 505. Using the attribute ID in the attribute information, the digital device can distinguish the attribute information corresponding to the respective devices…”).
Consider claim 10 (depends on at least claim 8), Hahm discloses the limitations of claim 8 as applied to claim rejection 8 above and further discloses:
Hahm teaches the data processing unit acquires the devices set definition information from a devices set definition database storing the devices set definition information (see at least ¶ [0051], “…number of the connected devices 310 indicates the number of the connected devices or the number of devices in the current data exchange when the digital device…”).
Consider claim 11 (depends on at least claim 8), Hahm discloses the limitations of claim 8 as applied to claim rejection 8 above and further discloses:
Hahm teaches the data processing unit acquires generation information recorded as attribute information associated with database-stored data, and performs the data search process using the acquired generation information (see at least ¶ [0036], “…the device recognition part 104 analyzes and stores the attribute information of the peripheral device in the received information, and recognizes nearby digital devices using the analyzed attribute information …”).
Consider claim 13 (depends on at least claim 12), Hahm discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Hahm teaches the data processing unit generates the devices set definition information that includes device attribute information in a unit of the devices set (see at least ¶ [0036], “…the device recognition part 104 analyzes and stores the attribute information of the peripheral device in the received information, and recognizes nearby digital devices using the analyzed attribute information …”).
Consider claim 15 (depends on at least claim 14), Hahm discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
Hahm teaches a data using apparatus that acquires the devices set definition information from the database and performs a data search process to which the acquired devices set definition information is applied (see at least ¶ [0063], Fig. 5, “…receiving the device information in block 501, the digital device analyzes the device information and acquires the information of the device type, the number of the connected devices, the year of production, and the device model by analyzing the attribute information of the digital device sending the device information in block 503…” and see at least ¶ [0074], Fig. 6, “…searching for the peripheral device in block 603, the digital device determines the attribute information…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645